Appeal by the defendant from two judgments of the Supreme Court, Kings County (Hall, J.), both rendered April 19, 1996, convicting him of robbery in the first degree under Indictment No. 5685/95, upon a jury verdict, and criminal possession of a weapon in the third degree under Indictment No. 1051/95, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant raised no objection at trial to the testimony of the complainant’s wife concerning her observations prior to the instant robbery. Thus, his present contentions are unpreserved *498for appellate review (see, CPL 470.05 [2]; People v Clark, 215 AD2d 494). In any event, the challenged testimony was not improper as it did not implicate the defendant in an uncharged crime.
The defendant’s remaining contentions are without merit. Bracken, J. P., Miller, O’Brien and Santucci, JJ., concur.